UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-13817 Boots & Coots, Inc. (Exact name of registrant as specified in its charter) Delaware 11-2908692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas (Address of principal executive offices) (Zip Code) (281) 931-8884 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated Filero Accelerated Filerx Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yeso No x The number of shares of the Registrant's Common Stock, par value $.00001 per share, outstanding at May 5, 2010, was 81,848,413. 1 BOOTS & COOTS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION (Unaudited) Page Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Stockholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 Table of Contents BOOTS & COOTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (000’s except share and per share amounts) ASSETS March31, December31, (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables, net Inventory Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable Income tax payable Accrued compensation and benefits Accrued taxes, other than income tax Accrued liabilities Total current liabilities LONG-TERM DEBT, net of current maturities RELATED PARTY LONG-TERM DEBT DEFERRED TAXES OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock ($.00001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively) — — Common stock ($.00001 par value, 125,000,000 shares authorized, 81,604,000 and 80,046,000 shares issued and outstanding at March 31, 2010 and December 31, 2009) 1 1 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents BOOTS & COOTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (000’s except share and per share amounts) (Unaudited) Three Months Ended March 31, REVENUES $ $ COST OF SALES, excluding depreciation and amortization OPERATING EXPENSES SELLING, GENERAL AND ADMINISTRATIVE EXPENSES DEPRECIATION AND AMORTIZATION OPERATING INCOME INTEREST EXPENSE FOREIGN CURRENCY TRANSLATION ) OTHER(INCOME) EXPENSE, net 4 40 INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME Basic Earnings per Common Share: $ $ Weighted Average Common Shares Outstanding – Basic Diluted Earnings per Common Share: $ $ Weighted Average Common Shares Outstanding – Diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents BOOTS & COOTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Three Months Ended March 31, 2010 (Unaudited) (000’s) Accumulated Preferred Stock Common Stock Additional Paid - in Other Comprehensive Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Loss Deficit Equity BALANCES, January1, 2010 — $
